Citation Nr: 0618045	
Decision Date: 06/20/06    Archive Date: 06/27/06

DOCKET NO.  01-08 254	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for traumatic arthritis 
of the second, third, fourth and fifth fingers of the right 
hand.

2.  Entitlement to service connection for bilateral knee 
disability.

3.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for a 
cardiovascular disability, to include hypertension.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

L. Cramp, Counsel

INTRODUCTION

The veteran served on active duty from November 1955 to July 
1959. 

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a January 2001 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Columbia, 
South Carolina.

In October 2002 and August 2004, the Board remanded these 
issues for additional development.  This case has since been 
returned for further appellate action.

The Board notes that, in addition to the issues listed above, 
the veteran also appealed the issue of entitlement to a 
rating higher than 30 percent for a skin disorder; however, 
he was subsequently granted a 60 percent rating in July 2003, 
and withdrew his appeal as to that issue in a letter dated in 
August 2003.  Thus, that issue is no longer in appellate 
status.  38 C.F.R. § 20.204(c) (2005).


FINDINGS OF FACT

1.  In an unappealed April 1994 rating decision, the RO 
denied service connection for a cardiovascular disorder. 

2.  The evidence associated with the claims file subsequent 
to the RO's April 1994 rating decision includes evidence that 
is not cumulative or redundant of the evidence previously of 
record and is so significant that it must be considered in 
order to fairly decide the merits of the claim.

3.  No chronic knee disorder was present within one year of 
the veteran's discharge from service, nor is any such 
disorder etiologically related to service. 

4.  Traumatic arthritis of the second, third, fourth and 
fifth fingers of the right hand was not present within one 
year of the veteran's discharge from service and is not 
etiologically related to service. 

CONCLUSIONS OF LAW

1.  New and material evidence has been received to reopen a 
claim of entitlement to service connection for a 
cardiovascular disability.  38 U.S.C.A. § 5108 (West 2002); 
38 C.F.R. § 3.156 (2001).

2.  Bilateral knee disability was not incurred in or 
aggravated by active duty, and the incurrence or aggravation 
of arthritis of either knee during active duty may not be 
presumed.  38 U.S.C.A. §§ 1101, 1112, 1131, 1137 (West 2002); 
38 C.F.R. §§ 3.303, 3.307, 3.309 (2005).

3.  Traumatic arthritis of the second, third, fourth and 
fifth fingers of the right hand was not incurred in or 
aggravated by active duty, and its incurrence or aggravation 
during active duty may not be presumed.  38 U.S.C.A. §§ 1101, 
1112, 1131, 1137 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 
3.309 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran is seeking service connection for bilateral knee 
disability and for traumatic arthritis of the second, third, 
fourth and fifth fingers of the right hand.  He is also 
seeking to reopen a claim of entitlement to service 
connection for a cardiovascular disability.  The Board will 
initially discuss certain preliminary matters, and will then 
address the pertinent law and regulations and their 
application to the facts and evidence.



The Veterans Claims Assistance Act of 2000

Service Connection Claims

The liberalizing provisions of the Veterans Claims Assistance 
Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. 
§§ 5103, 5103A (West 2002 & Supp. 2005), and the pertinent 
implementing regulation, codified at 38 C.F.R. § 3.159 
(2005), are applicable to the veteran's service connection 
claims.  They provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim but is 
not required to provide assistance to a claimant if there is 
no reasonable possibility that such assistance would aid in 
substantiating the claim.  They also require VA to notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate 
the claim.  As part of the notice, VA is to specifically 
inform the claimant and the claimant's representative, if 
any, of which portion, if any, of the evidence is to be 
provided by the claimant and which part, if any, VA will 
attempt to obtain on behalf of the claimant.  In addition, VA 
must also request that the veteran provide any evidence in 
the claimant's possession that pertains to the claim.  

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to 
a claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).  The Court further held that VA failed to demonstrate 
that, "lack of such a pre-AOJ-decision notice was not 
prejudicial to the appellant, see 38 U.S.C. § 7261(b)(2) (as 
amended by the Veterans Benefits Act of 2002, Pub. L. No. 
107-330, § 401, 116 Stat. 2820, 2832) (providing that "[i]n 
making the determinations under [section 7261(a)], the Court 
shall . . . take due account of the rule of prejudicial 
error")."  Id. at 121.  

The timing requirement enunciated in Pelegrini applies 
equally to the initial-disability-rating and effective-date 
elements of a service-connection claim.  Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).

In the case at hand, the veteran's claims were received 
before the enactment of the VCAA in November 2000.  The 
record reflects that the originating agency provided the 
veteran with the notice required under the VCAA in letters 
mailed in November 2002 and September 2004, well after its 
initial adjudication of the claims.  

Although the originating agency did not specifically request 
that the veteran to submit all pertinent evidence in his 
possession, it did inform him of the evidence that would be 
pertinent and request that he submit such evidence or provide 
VA with the information and any authorization necessary for 
VA to obtain the evidence on the his behalf.  Therefore, the 
Board believes that the veteran was on notice of the fact 
that he should submit any pertinent evidence in his 
possession.

Although the veteran has not been provided notice of the 
evidence necessary to establish a disability rating or 
effective date for service connection for the disabilities 
for which service connection is sought, the Board finds that 
there is no prejudice to him in proceeding with the issuance 
of a final decision.  See Bernard v. Brown, 4 Vet. App. 384, 
394 (1993).  As explained below, the Board has determined 
that service connection is not warranted for arthritis of the 
fingers of the right hand or disability of either knee.  
Consequently, no disability rating or effective date will be 
assigned; so the failure to provide notice with respect to 
those elements of the claims is no more than harmless error.

The Board also notes that, with respect to the service 
connection claims, the veteran has been afforded appropriate 
VA examinations and service medical records and pertinent VA 
medical records have been obtained.  In addition, the RO has 
assisted the veteran in obtaining private treatment records 
and his Social Security disability records.  Neither the 
veteran nor his representative has identified any outstanding 
evidence, to include medical records, that could be obtained 
to substantiate the claims.  The Board is also unaware of any 
such outstanding evidence. 


Following the provision of the required notice and the 
completion of all indicated development of the record, the RO 
readjudicated the veteran's claims.  There is no indication 
in the record or reason to believe that the ultimate decision 
of the originating agency would have been different had 
complete VCAA notice been provided at an earlier time.

In sum, the Board is satisfied that any procedural errors in 
the development and consideration of the claims by the 
originating agency were insignificant and non-prejudicial to 
the veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  

Accordingly, the Board will address the merits of the claims.

New and Material Evidence

The Board has determined that the evidence currently of 
record is sufficient to substantiate the veteran's claim to 
reopen.  Therefore, no further development with respect to 
this matter is required under the VCAA or the implementing 
regulation.  

Claim to Reopen

Legal Criteria

Generally, a claim which has been denied in an unappealed RO 
decision or an unappealed Board decision may not thereafter 
be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c) 
(West 2002).  The exception to this rule is 38 U.S.C.A. § 
5108, which provides that if new and material evidence is 
presented or secured with respect to a claim which has been 
disallowed, the Secretary shall reopen the claim and review 
the former disposition of the claim.

New and material evidence is defined as evidence not 
previously submitted to agency decision makers which bears 
directly and substantially upon the specific matter under 
consideration; which is neither cumulative nor redundant; and 
which, by itself or in connection with evidence previously 
assembled, is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. 
§ 3.156(a) (2001).  

The amended definition of new and material evidence, codified 
at 38 C.F.R. § 3.156(a) (2005), is not liberalizing.  It 
applies to any claim to reopen a finally decided claim 
received on or after August 29, 2001.  66 Fed. Reg. 45,620, 
45,629.  It does not apply to the veteran's claim to reopen, 
which was received prior to that date.

In Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998), the 
Federal Circuit noted that new evidence could be sufficient 
to reopen a claim if it could contribute to a more complete 
picture of the circumstances surrounding the origin of a 
veteran's injury or disability, even where it would not be 
enough to convince the Board to grant a claim.

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).  In Kutscherousky v. 
West, 12 Vet. App. 369 (1999) the Court held that the prior 
holdings in Justus and Evans that the credibility of the 
evidence is to be presumed was not altered by the Federal 
Circuit decision in Hodge.

Analysis

After reviewing the record, and for reasons expressed 
immediately below, the Board finds that the veteran has 
submitted new and material evidence to reopen his claim of 
entitlement to service connection for a cardiovascular 
disability.  

At the time of the April 1994 rating decision, the only 
evidence as to whether the veteran's cardiovascular disorder 
was related to service came from his own statements and from 
the service medical records.  A series of VA examinations 
were conducted in March 1994.  Although hypertension was 
diagnosed at that time, none of the examiner's provided an 
opinion linking the veteran's hypertension to service.  The 
evidence received since the April 1994 rating decision 
includes an October 2004 statement from the veteran's private 
physician, H.S.A., M.D., indicating that the veteran's 
current hypertension "dates back to his days in the 
service."  The Board notes that, for the purpose of 
establishing whether new and material evidence has been 
submitted, the credibility of the evidence, although not its 
weight, is to be presumed.  Justus, 3 Vet. App. at 513.  

This evidence is, in the opinion of the Board, new and 
material evidence with respect to the issue of entitlement to 
service connection for a cardiovascular disorder because such 
evidence suggests that the onset of the veteran's current 
hypertension was during service.  This evidence is not 
cumulative or redundant of the evidence previously of record, 
it bears directly and substantially upon the specific matter 
under consideration, and it is so significant that it must be 
considered in order to fairly decide the merits of the claim.  
Accordingly, reopening of the veteran's claim of entitlement 
to service connection for a cardiovascular disability is in 
order. 

For reasons discussed in the Remand section below, the Board 
finds that additional development is necessary prior to the 
Board deciding the reopened claim.

Service Connection

Legal Criteria

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131.  Service 
connection may be granted for any disease initially diagnosed 
after service, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Direct service connection may not be granted without medical 
evidence of a current disability, medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury.  See Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996).  

Where a veteran served for at least 90 days during a period 
of war or after December 31, 1946, and manifests arthritis to 
a degree of 10 percent within one year from the date of 
termination of such service, such disease shall be presumed 
to have been incurred or aggravated in service, even though 
there is no evidence of such disease during the period of 
service.  38 U.S.C.A. §§ 1101, 1112, 1137; 
38 C.F.R. §§ 3.307, 3.309.  

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant. 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 
3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 
(1990).  To deny a claim on its merits, the evidence must 
preponderate against the claim.  Alemany v. Brown, 9 Vet. 
App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Analysis

Service medical records show that the veteran was seen for an 
injury to his second, third and fourth fingers in March 1957.  
X-rays taken at the time showed no evidence of bony 
pathology.  The veteran was subsequently treated in March 
1958 for stiffness of the 5th distal interphalangeal joint of 
the right hand.  The diagnosis was a severed extensor tendon.  
Service medical records do not show that the veteran was ever 
treated for knee complaints during service, or that he was 
found to have a disorder of either knee.  The report of 
examination for discharge in May 1959 shows that the 
veteran's lower extremities and upper extremities were found 
to be normal on clinical evaluation with the exception of a 
scar on the little finger of the left hand.  The veteran 
reported at discharge that he had no history of arthritis or 
rheumatism or bone, joint or other deformity.  He also 
reported no history of a trick or locked knee.  He reported 
similar histories in May 1964, September 1965 and September 
1968.

Although the post-service medical evidence of record shows 
that the veteran currently has arthritis of the knees and the 
fingers of his right hand, there is no post-service medical 
evidence of any disorder of the knees or fingers until many 
years after the veteran's discharge from service.  Indeed, 
examinations conducted in December 1961, May 1964, September 
1965, and September 1968 showed normal findings for the upper 
and lower extremities.  

Moreover, a VA physician who examined the veteran and 
reviewed the claims folder in September 2003 has opined that 
the veteran's current arthritis of the knees and right hand 
is not etiologically related to his military service.  While 
he did find that a tendon injury to the fifth finger was 
related to service, service connection has already been 
granted for that disability, and it is not at issue here.

The Board notes that the same VA physician who conducted the 
September 2003 examination also examined the veteran in July 
2003, and concluded at that time that the knee and finger 
disorders were related to service.  However, he did not have 
the claims file containing the veteran's service medical 
records and post service treatment records at the time of the 
July 2003 examination, and he based his conclusion 
exclusively on the veteran's account of his injuries in 
service.  The veteran's account differs substantially from 
what is recorded in the service medical records and post 
service treatment records.  The veteran told the VA examiner 
in July 2003 that he suffered a knee injury in 1958 while 
playing football.  The service medical records do not mention 
a knee injury, but refer to injuries of the ribs, shoulder 
and ankles.  Moreover, the veteran's recent description of 
his hand injury indicates more wide-spread effect than is 
recorded in the service medical records.  See Curry v. Brown, 
7 Vet. App. 59 (1994) [a veteran's version of events from 
past may be of limited credibility and probative value in the 
absence of medical records showing treatment for the claimed 
disorder].  See also Owens v. Brown, 7 Vet. App. 429, 433 
(1995) [the Board is not required to accept a veteran's 
uncorroborated testimony that is in conflict with service 
medical records].  

After review of the service medical records and post-service 
treatment records in September 2003, the same VA examiner 
concluded that there was no reference to a knee injury in 
service, and that the reported injury to the right fifth 
finger did not support the multiple joint arthritis currently 
diagnosed, but was limited to a flexion deformity of the 5th 
finger [separately service connected].  

The Board notes that the veteran's private physician, H.S.A., 
M.D., also provided an opinion in October 2004.  He stated 
that the veteran received a traumatic injury to his right 
hand early in his military career, and that this was 
"apparently documented in the service chart" and has left 
him with chronic pain, disfigurement and disability of the 
right hand.  He also stated that, while participating in an 
approved and officially sanctioned football game, he received 
a significant knee injury, which causes him to suffer with 
chronic limitation and mobility.  

As with the July 2003 report, H.S.A.'s opinion was based 
exclusively on the veteran's statements, and not on a review 
of the service records.  See Godfrey v. Brown, 8 Vet. App. 
113, 121 (1995) [a medical opinion that is based on the 
veteran's recitation of medical history, and unsupported by 
clinical findings, is not probative].  Post-service reference 
by an examiner to injuries sustained in service, that is not 
accompanied by a review of service medical records by that 
examiner, is not competent medical evidence.  Grover v. West, 
12 Vet. App. 109, 112 (1999).  While the veteran is competent 
to describe his symptoms and his injuries in service, and a 
nexus opinion based on such a description can be accepted, if 
the description is otherwise credible, for reasons that will 
now be discussed, the Board finds the veteran's statements 
lacking in credibility.  As such the Board accords H.S.A.'s 
opinion little weight of probative value.  

It is the responsibility of the Board as fact-finder to 
analyze the credibility and probative value of the 
conflicting evidence, account for the evidence which it finds 
to be persuasive or unpersuasive, and provide reasons for its 
rejection of any material evidence favorable to the veteran.  
See, e.g., Eddy v. Brown, 9 Vet. App. 52 (1996); Meyer v. 
Brown, 9 Vet. App. 425 (1996); Gabrielson v. Brown, 7 Vet. 
App. 36 (1994).

In essence, the Board's finding that the veteran's current 
account is not credible is based on a substantial change in 
his account, which roughly corresponds to the time he filed 
his claim for VA benefits.

The Board notes that the veteran filed a service connection 
claim in January 1994, but did not list a knee injury at that 
time.  The veteran did not report his current knee and finger 
disabilities to VBA until he filed his August 2000 claim, 
more than four decades after service.  See Shaw v. Principi, 
3 Vet. App. 365 (1992) [a veteran's delay in asserting a 
claim can constitute negative evidence that weighs against 
the claim].  In a March 1994 VA examination conducted in 
conjunction with the January 1994 claim, the veteran stated 
that he was discharged with no disabilities and that he was 
later injured on the job when a pallet hit him in the knees.  

The Board also notes that A.M.S.'s recent opinion conflicts 
with findings he made in an August 1992 examination report.  
There he attributed the veteran's left knee disorder to a 
1986 injury at work.  In that report, A.M.S. described the 
original injury as a 1986 work injury where a pallet weighing 
4,000 pounds fell on the veteran's thighs and knees, also 
injuring his hands.  Neither A.M.S. nor the veteran made any 
reference to a service injury at that time.  Similarly, in a 
November 1992 report, the veteran told A.M.S. that "the pain 
initiated in 1986 and the job aggravated it from 1986 and 
really aggravated it in 1990."  In that report, A.M.S. 
stated that there was "no history of any other injury."  

Also, in an April 1993 examination report, P.E.B., M.D. 
reported the veteran's statement that he injured his left 
knee in 1986 when 2,000 pounds of beef fell off a truck and 
struck him in the knee.  

These reports establish that, prior to the filing of the 
veteran's August 2000 VA claim, he did not contend that his 
knee injuries were related to service, but consistently 
attributed them to post-service work injuries.  The Board 
finds the earlier statements, made by the veteran to health 
care providers in the context of medical treatment, to be 
more reliable and probative than statements made many years 
later in the context of a claim for monetary benefits from 
the government.  Not only may the veteran's memory be dimmed 
with time, but self interest may play a role in the more 
recent statements.  See Cartright v. Derwinski, 2 Vet. App. 
24, 25 (1991) [interest may affect the credibility of 
testimony]; cf. Pond v. West, 12 Vet. App. 341, 346 (1999).  

Based on the lack of credibility afforded the veteran's 
recent account, as related to H.S.A. and to the July 2003 VA 
examiner, the Board favors the account of the veteran's 
injuries as recorded in the service medical records.  The 
service medical records appear to be complete, and they 
reflect the veteran's condition, as well as his complaints, 
at the time of service.  They mention the incidents noted by 
the veteran, but they do not in fact refer to a knee 
disorder, or to the type and degree of finger disorders now 
claimed by the veteran.  The September 2003 VA opinion is the 
only opinion of record that is based on a review of the 
service records, and therefore, the Board adopts its 
conclusions.

Based on the evidence of record, the Board concludes that, 
while there is nexus evidence, it is based entirely on the 
veteran's recent account, to which the Board attaches no 
credibility.  Accordingly, the Board must conclude that the 
preponderance of the evidence is against the claims.  


ORDER

Reopening of the claim of entitlement to service connection 
for a cardiovascular disability, including hypertension, is 
granted.

Service connection for a bilateral knee disability is denied.

Service connection for traumatic arthritis of the second, 
third, fourth and fifth fingers of the right hand is denied.




REMAND

In Bernard, supra, the Court held that when the Board 
addresses in a decision a question that has not been 
addressed by the RO, it must consider whether the claimant 
has been given adequate notice and opportunity to respond 
and, if not, whether the claimant will be prejudiced thereby.  
In particular, the Board must consider whether the claimant 
has been given adequate notice of the need to submit evidence 
or argument, an opportunity to submit such evidence or 
argument, and an opportunity to address the question at a 
hearing, and whether the claimant has been prejudiced by any 
denials of those opportunities.

The Board notes that the RO has consistently denied the 
cardiovascular claim on the basis that new and material 
evidence has not been received.  It has not addressed the 
merits of the reopened claim.  This should be done before the 
Board decides the reopened claim.

The Board is also of the opinion that the veteran should be 
provided a VA examination to determine the etiology of his 
cardiovascular disability because he has not been afforded 
such an examination and the the recent opinion of A.M.S. is 
not adequate because it was not rendered following upon a 
review of the claims file and it contradicts findings he made 
previously.  

Accordingly, this case is REMANDED for the following actions:

1.  appellant should be provided the 
notice required under 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b), to 
include the notice specified by the Court 
in Dingess/Hartman and notice that he 
should submit any pertinent evidence in 
his possession.  

2.  Then, the RO or the AMC should 
undertake appropriate development to 
obtain any pertinent evidence identified 
but not provided by the appellant.  If it 
is unsuccessful in obtaining any 
pertinent evidence identified by the 
appellant, it should so inform the 
appellant and his representative and 
request them to provide the outstanding 
evidence.

3.  Then, the veteran should be afforded 
an examination by a physician with 
appropriate expertise to determine the 
nature and etiology of any current 
cardiovascular disorders, to include 
hypertension.  The claims folders must be 
made available to and reviewed by the 
examiner.

All indicated studies should be 
performed.  

The examiner should provide an opinion 
with respect to each cardiovascular 
disorder diagnosed as to whether it is at 
least as likely as not (at least 50 
percent probability) that the disorder 
originated during active duty or is 
otherwise etiologically related to the 
veteran's military service.  

4.  The RO or the AMC should also 
undertake any other development it 
determines to be warranted. 

5.  Then, the RO or the AMC should 
readjudicate the veteran's claim on a de 
novo basis.  If the benefit sought on 
appeal is not granted to the veteran's 
satisfaction, he and his representative 
should be provided a supplemental 
statement of the case and an appropriate 
period of time for response.  The case 
should then be returned to the Board for 
further consideration, if otherwise in 
order. 

No action is required of the appellant until he is otherwise 
notified but he has the right to submit additional evidence 
and argument on the matter the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


